Citation Nr: 0321678	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  03-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.


REMAND

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2002); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).  

In this case, the United States Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN) has certified that the 
appellant had no service as a member of the Army of the 
United States, or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Despite indication of three prior 
negative certifications from ARPERSCOM (October 1977, October 
1990, May 2002), the appellant has submitted additional 
documentation since the RO last requested reverification of 
his military service.  This evidence reflects personal 
information different than that previously provided to 
ARPERSCOM.  For instance, an Affidavit for Philippine Army 
Personnel lists military unit names not previously provided, 
and an Enlistment Record reflects a birthdate of July 26, 
1914, not previously provided.

Consequently, the record contains additional evidence that 
would warrant a further request to the service department to 
verify or recertify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also 
Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if 
there is reason to believe that information provided to 
service department was erroneous, e.g., misspelled name, VA 
may be required to resubmit request for information to 
service department).

Additionally, the President of the United States signed into 
law in November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This act introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  As the 
case must be remanded for service reverification, the RO 
should also ensure development of the claim is in full 
compliance with the VCAA.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure that 
all notification or development action 
required by the VCAA is conducted.  The RO 
is directed to pay particular attention to 
the VCAA notice requirements, as clarified 
by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Contact ARPERSCOM and request 
reverification of service.  The RO's request 
should clearly ask ARPERSCOM to document 
that its reverification of service 
encompassed a search under all personal 
information not previously considered.

3.  Readjudicate the appellant's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to the claim remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant need take no action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

